Citation Nr: 0308458	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1985 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in November 1997 and February 2003.  
The Board remanded this case back to the RO for further 
development in August 2000, and the case has since been 
returned to the Board.

In his February 1999 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  He was instead 
scheduled for an RO hearing in June 1999 and, in June 2000, 
withdrew his request for a Travel Board hearing.  See 38 
C.F.R. § 20.704(e) (2002).



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims for service connection for left ear 
hearing loss and PTSD has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate all of his claims.



2.  The veteran's left ear hearing loss has been shown to be 
etiologically related to service.

3.  The veteran has been diagnosed as having PTSD, but this 
diagnosis has not been shown to have been predicated on a 
corroborated stressor.

4.  The veteran's initial claim for service connection for 
right ear hearing loss was denied in an August 2000 rating 
decision.

5.  Evidence submitted since the August 2000 rating decision, 
although new, does not bear directly and substantially on the 
question of whether the veteran's current right ear hearing 
loss was incurred in or aggravated by service.



CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2002).

2.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2002).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.  38 U.S.C.A. §§ 5103, 5108, 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a de novo claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, whether de novo or a 
claim to reopen.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  See also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his claimed 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate all of his claims has also been met, as the 
RO informed him of the need for such evidence in an October 
2002 letter.  See 38 U.S.C.A. § 5103.  This letter, which 
includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to service connection for left ear hearing 
loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including organic neurological disorders, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran's service medical records indicate 
that audiological testing from his April 1985 enlistment 
examination revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
10
5
5
5
10

Subsequent service medical records show that a tube was 
placed in the veteran's left ear in December 1985, and the 
ear was drained.  Testing from January 1988 revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
10
LEFT
35
25
20
20
25

The veteran's February 1988 examination report contains a 
notation of mild left ear hearing loss.  Audiological testing 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
25
25
5
5
25

The corresponding Report of Medical History indicates that 
the veteran's left ear tube had since fallen out, and he 
reported mild hearing loss of the left ear since 1984.

During his October 1997 VA examination, the veteran reported 
that he worked as a construction mechanic during service and 
that, as a result, he sought treatment because he could not 
hear normally.  Audiological testing was conducted, and the 
examiner noted that the testing results were extremely 
inconsistent for both ears and that the speech recognition 
threshold was not in agreement with the pure tone average for 
either ear.  The results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
50
55
65
75
LEFT
-
70
75
85
90

Speech audiometry revealed speech recognition of 96 percent 
in the left ear.

In this case, the elevated decibel loss between 1000 and 4000 
Hertz in the left ear meets the criteria for a left ear 
hearing loss disability under 38 C.F.R. § 3.385.  As to the 
question of etiology, the Board is aware that the veteran was 
never shown to have a left ear hearing loss disability, as 
defined by 38 C.F.R. § 3.385, during service.  38 C.F.R. 
§ 3.385, however, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
The veteran may establish service connection if the record 
"include[s] evidence of exposure to disease or injury in 
service that would adversely affect the auditory system and 
post-service test results meeting the criteria of 38 C.F.R. 
§ 3.385."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, there is evidence showing a worsening of the 
veteran's left ear pure tone thresholds between his entry 
into service and his discharge from service.  His work during 
service apparently entailed significant noise exposure, and 
there is no evidence of an intervening post-service cause 
that might have led to his current left ear hearing loss 
disability.  Accordingly, and after resolving all doubt in 
the veteran's favor under 38 U.S.C.A. § 5107(b), the Board 
has determined that service connection is warranted for left 
ear hearing loss.  As such, the claim is granted in full.

III.  Entitlement to service connection for PTSD 

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  VA regulations, however, 
reflect that symptoms attributable to PTSD are often not 
manifested in service.  Accordingly, service connection for 
PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau 
v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a current diagnosis of PTSD.  In this regard, the 
Board observes that the veteran has been primarily treated 
for other psychiatric diagnoses, including anxiety and 
impulse control disorders.  The first indication of possible 
PTSD is a September 1997 VA examination report, which 
contains a diagnosis of rule out PTSD "[u]ntil stressor can 
be verified to some extent."  Several subsequent records, 
including an August 1998 VA treatment record and a June 1999 
private medical record, contain a  diagnosis or impression of 
PTSD.  At least for purposes of this decision, the Board is 
therefore satisfied that the veteran has a current diagnosis 
of PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that he served from November 1985 to April 
1988, during a peacetime period, and has not in any way 
suggested that a combat experience was the cause of his PTSD.  
Moreover, he has received no combat-related citations, such 
as the Combat Infantryman Badge or the Purple Heart Medal.  
Accordingly, the Board finds no basis for further action to 
determine whether he participated in combat in service.

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the Board observes 
that, following receipt of the May 1997 application, the 
veteran was furnished with a PTSD questionnaire indicating 
the need for specific stressor information, including names, 
places, and military units.  In an October 1997 statement, 
the veteran attributed his PTSD to stressful experiences 
during his work in the military air traffic control division.  
He described one occasion where a petty officer threw a 
pencil at him.  Although he noted the military installations 
where he served and the units that he was in during service, 
his description of past events largely concerned his 
reactions to stressful situations, and he did not give 
specific details regarding particular events.  

In subsequent issuances, including the appealed November 1997 
rating decision and the January 1999 Statement of the Case, 
the RO again informed the veteran of the need for further 
specific details regarding claimed stressors.  In his June 
1999 hearing testimony and in subsequent submissions, the 
veteran has not, to date, provided further specific details 
regarding a claimed stressor or stressors.

The Board is aware that, to date, the RO has not requested 
verification of the veteran's reported stressors from the 
United States Armed Services Center for Research of Unit 
Records (Unit Records Center).  Nevertheless, the Board finds 
that the veteran's claim has not been prejudiced by the lack 
of such action, as he simply has not provided the level of 
stressor detail which would be necessary for there to be a 
reasonable possibility that a request for information from 
the Unit Records Center would result in a corroborated 
stressor.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed as having PTSD.  The record, 
however, does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a corroborated 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD. 

 In reaching this decision, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 

IV.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss

As a preliminary matter, the Board observes that, in the 
appealed February 2003 rating decision, the RO adjudicated 
the issue of entitlement to service connection for right ear 
hearing loss on a de novo basis.  As described in further 
detail below, however, this claim was previously denied in a 
Board decision, which is final.  As such, the Board has a 
legal duty to address the "new and material evidence" 
requirement of 38 C.F.R. § 3.156 regardless of the actions of 
the RO.  If the Board finds that no new and material evidence 
has been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  In the present appeal, the veteran's claim 
was received on November 2000.  As such, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)). 

In this case, the RO initially denied the veteran's claim for 
service connection for hearing loss in rating decisions 
issued in November and December of 1997 on the basis that his 
current hearing loss was not etiologically related to 
service.  At the time of these decisions, the claims file 
included the report of an October 1997 VA audiological 
evaluation, which showed a right ear average pure tone 
threshold of 61 decibels, meeting the criteria for a hearing 
loss disability under 38 C.F.R. § 3.385, although the 
examiner did note "[e]xtremely inconsistent" testing 
results.  The veteran appealed this decision to the Board, 
and, in an August 2000 decision, the Board denied the 
veteran's claim for service connection for hearing loss of 
the right ear on the basis that current right ear hearing 
loss was not first manifest until many years following 
service and had not been shown to be etiologically related to 
service.  

The August 2000 Board decision is final under 38 U.S.C.A. 
§ 7104(a), and the question for the Board therefore becomes 
whether new and material evidence has subsequently been 
submitted to reopen the veteran's claim for service 
connection for right ear hearing loss.

Relevant evidence submitted since the August 2000 Board 
decision consists of:  (1) lay submissions, dated from 
November 2000 to February 2003; and (2) VA, Social Security 
Administration (SSA), and private treatment records, dated 
from March 1994 to December 1998.

The Board has reviewed all of the recently submitted medical 
records and observes that almost all of these records concern 
mental health treatment.  There are no medical reports 
addressing the question of the etiology of current right ear 
hearing loss.  Accordingly, these new records are not 
"material," as they do not bear directly and substantially 
on the question of whether this disability was incurred in or 
aggravated by service.

The Board acknowledges the veteran's contentions of incurring 
right ear hearing loss as a result of service.  His recently 
submitted statements, however, are essentially cumulative of 
lay evidence that was of record prior to the August 2000 
Board decision, and he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion regarding causation of an audiological 
disability.  Accordingly, his lay statements do not 
constitute competent medical evidence and do not bear 
directly and substantially on the question of whether right 
ear hearing loss was incurred in or aggravated by service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, much of the evidence added to the claims file since 
the August 2000 rating decision is "new," in the sense that 
it was not previously of record.  The veteran, however, has 
submitted no "material" evidence, as there is no new 
evidence that bears directly and substantially on the 
question of whether a current right ear hearing loss disorder 
was incurred in or aggravated by service.  In the absence of 
new and material evidence, the veteran's claim is not 
reopened, and the appeal is denied as to this issue.


ORDER

The claim of entitlement to service connection for left ear 
hearing loss is granted.

The claim of entitlement to service connection for PTSD is 
denied.

New and material evidence has not been submitted to reopen a 
claim for service connection for right ear hearing loss, and 
the appeal is denied as to that issue.



__________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

